DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. (US 2017/0277934) in view of Wyrwas et al. (US 2017/0124376).
In regard to claim 1, Hama et al. teach an imaging device comprising: a light source (element 111); and an imaging element configured to acquire signals individually from the light in two different wavelength bands (fig. 4 elements 120 and 150), wherein the two different wavelength bands include a first wavelength band from 400 to 580 nm for use in dermatoglyphic pattern authentication (paragraph 30, second image with short-wavelength (paragraph 26 less than 600 nm) is used for fingerprint detection), and a second wavelength band of 650 nm or more mainly including near-infrared rays for use in vein authentication (paragraph 30, long-wavelength used for vein detection) but does not teach a light source configured to radiate light in at least two different wavelength bands (Hama et al. teach a single white light source, paragraph 26).
Wyrwas et al. teach a light source configured to radiate light in at least two different wavelength bands (fig. 3 and paragraph 47).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hama et al. with the light source of Wyrwas et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hama et al. with the light source of 
In regard to claim 2, Hama et al. teach wherein the imaging element is configured to acquire a signal from light radiated from the light source and reflected off an authentication target object (fig. 4).
In regard to claim 3, Hama et al. teach wherein the light source and the imaging element are disposed on a same side with respect to an authentication target object (fig. 4).
In regard to claim 4, Wyrwas et al. teach wherein the light source is configured to radiate the light in the first wavelength band and the light in the second wavelength band simultaneously (fig. 3 and paragraph 47, the light form the light source contacts with infrared and visible quantum dots and emits light).
In regard to claim 5, Wyrwas et al. teach wherein the light source includes a light emitting element configured to emit the light in the first wavelength band, and a light emitting substance that emits the light in the second wavelength band upon being excited by the light emitted from the light emitting element (paragraphs 47 and 48).
In regard to claim 8, Hama et al. teach wherein the imaging element includes a first photoelectric conversion unit and a second photoelectric conversion unit, the first photoelectric conversion unit is configured to convert the light in the first wavelength band into an electrical signal, and the second photoelectric conversion unit is configured to convert the light in the second wavelength band into an electrical signal (fig. 4 and paragraph 38. The filter separates the wavelength components and the camera reads them separately. The filter is part of the first and second conversion unit).
In regard to claim 12, Wyrwas et al. teach a transparent substrate disposed between the imaging element and an authentication target object (element 102).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. in view of Wyrwas et al. further considered with a second embodiment of Hama et al.
In regard to claim 6, Hama et al. and Wyrwas et al. teach all the elements of claim 6 except wherein the light source is configured to radiate the light in the first wavelength band and the light in the second wavelength band with a time lag (paragraph 41).

At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hama et al. and Wyrwas et al. with the successive light emission of the second embodiment of Hama et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hama et al. and Wyrwas et al. with the successive light emission of the second embodiment of Hama et al. because it would eliminated the need for filter on the camera.
A second embodiment of Hama et al. teach wherein the light source is configured to radiate the light in the first wavelength band and the light in the second wavelength band with a time lag.
In regard to claim 7, the second embodiment of Hama et al. teach wherein the imaging element lacks one or both of a color filter and a dielectric multilayer film (paragraph 41, no special restrictions on camera).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. in view of Wyrwas et al. further considered with Klem et al. (US 2009/0152664).
In regard to claim 9, Hama et al. and Wyrwas et al. teach all the elements of claim 9 except wherein the first photoelectric conversion unit and the second photoelectric conversion unit are stacked in a direction perpendicular to an imaging surface.
Klem et al. teach wherein the first photoelectric conversion unit and the second photoelectric conversion unit are stacked in a direction perpendicular to an imaging surface (fig. 3a, the photosensor has numerous stacked sensitive regions for separate wavelengths in the direction perpendicular to the radiation).
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hama et al. and Wyrwas et al. with the photodetector of Klem et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hama et al. and Wyrwas et al. with the photodetector of Klem et al. because using the photosensor of Klem et al. rather than the filter structure of Hama et al. would reduce the number of parts.

Claims 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. in view of Wyrwas et al. further considered with Su et al. (US 9213438).
In regard to claim 10, Hama et al. and Wyrwas et al. teach all the elements of claim 10 except wherein the first photoelectric conversion unit and the second photoelectric conversion unit are arranged in a direction horizontal to an imaging surface.
Su et al. teach wherein the first photoelectric conversion unit and the second photoelectric conversion unit are arranged in a direction horizontal to an imaging surface (fig. 10, 1032 and 1038 are offset in both a horizontal and vertical direction).
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hama et al. and Wyrwas et al. with the photodetectors of Su et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hama et al. and Wyrwas et al. with the photodetectors of Su et al. because using the photosensors of Su et al. would work equally as well in the apparatus of Hama et al. as it does separately and would provide predictable results.
In regard to claim 11, Su et al. teach a first image forming lens that collects light onto the first photoelectric conversion unit; and a second image forming lens that collects light onto the second photoelectric conversion unit, wherein the first image forming lens and the second image forming lens have different optical features (elements 1028 and 1034, each lens is used for a different wavelength giving them different optical features).
In regard to claim 12, Su et al. teach a transparent substrate disposed between the imaging element and an authentication target object (element 1002).
In regard to claim 15, Su et al. teach at least one or more image forming lenses that form an image on the imaging element, wherein the image forming lens is disposed between the imaging element and the transparent substrate (fig. 10, transparent substrate is glass prism).
s 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hama et al. in view of Wyrwas et al. further considered with Su et al. and Jones et al. (US 2017/0220844).
In regard to claim 13, Hama et al., Wyrwas et al. and Su et al. teach all the elements of claim 13 except wherein the transparent substrate includes at least one or more light shielding films, and the light shielding film is disposed in a direction perpendicular to an imaging surface of the imaging element.
Jones et al. teach wherein the transparent substrate includes at least one or more light shielding films, and the light shielding film is disposed in a direction perpendicular to an imaging surface of the imaging element (fig. 4 element 401, the shielding film is disposed below the surface in a perpendicular direction).
The four are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Hama et al., Wyrwas et al. and of Su et al. with the apertures of Jones et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Hama et al., Wyrwas et al. and of Su et al. with the apertures of Jones et al. because it would improve image detection and reduce interference.
In regard to claim 14, Jones et al. teach wherein the light shielding film is disposed in a direction horizontal to the imaging surface, and the light shielding film disposed in the horizontal direction has at least one or more pinholes (fig. 4 element 401).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623